            Case 1:21-mc-00046-BAH Document 6 Filed 05/07/21 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA



IN RE: PRESS AND PUBLIC ACCESS )
TO VIDEO EXHIBITS IN THE       )
CAPITOL CASES                  )                                  No. 1:21-MC-00046-BAH
                               )

                  OFFICE OF THE FEDERAL PUBLIC DEFENDER RESPONSE

         The Office of the Federal Public Defender (“FPD”) for the District of Columbia hereby

responds to the Court’s order on May 4, 2021, directing it to submit views on the petitioner’s

request to access video exhibits in the Capitol Cases (“Capitol Cases”).

         The petitioner represents 14 news organizations and proposes that this Court enter a

Standing Order directing the Government to promptly release video exhibits to a designated

press representative responsible for distributing those video exhibits to other news organizations

and making them accessible to the public at large. 1 The government responded to this request on

May 5, 2021, and explained that it does not oppose such a Standing Order for video exhibits that

are not subject to a sealing order. See Dkt. No. 3. The government submitted a clarified

response on May 6, 2021, explaining the type of video exhibits that it may seek to file under seal

and the reasons that it is opposed to releasing such video exhibits. See Dkt. No. 5.

         For the reasons stated below, the FPD proposes that any Standing Order that this Court

issues allow each defendant, in each individual case, be able to contest the release of these video




1
  There is some question as to whether or not the petitioner is requesting that all (sealed or unsealed) video exhibits
be released. However, based on the context of its letter, it seems more likely that the petitioner’s request is limited
to unsealed video exhibits that have been made a part of the public record and that petitioner is simply seeking an
administrative solution to obtaining them expeditiously.
            Case 1:21-mc-00046-BAH Document 6 Filed 05/07/21 Page 2 of 5




exhibits based on each particular case’s circumstances. There are considerations that might lead

each defense counsel to oppose the release of video exhibits in each of their individual cases. To

the extent that there are no objections to the release of these video exhibits in each particular

case, the petitioner’s proposal to have a streamlined approach for obtaining the video exhibits

seems reasonable, but it is a matter for the Court and the United States Attorney’s Office to

determine the best method for effectuating it.

I.       Governing Authority

         The Supreme Court has recognized that the public has a general right to inspect and copy

public records and documents, including judicial records and documents. Nixon v. Warner

Commc’ns, 435 U.S. 589 (1978). In light of this general right, there is a “strong presumption in

favor of public access of judicial proceedings, including judicial records. Id. However, there are

cases where that presumption may be outweighed by competing interests. In Re Leopold, 964

F.3d 1121, 1127 (D.C. Cir. 2020). With regard to judicial records that are subject to a sealing

order, the D.C. Circuit Court has instructed courts to use the test set forth in United States v.

Hubbard, 650 F.2d 293 (D.C. Cir. 1980), when deciding whether these judicial records should be

made available to the public by the Court. 2

II.      There May be Competing Interests that Warrant a Case-by-Case Determination

         There are considerations in each individual case that may lead each counsel to oppose the

release of video exhibits in the Capitol Cases. For example, there are scenarios where counsel



2
  This balancing test assesses the following factors: “(1) the need for public access to the documents at issue; (2) the
extent of previous public access to the documents; (3) the fact that someone has objected to disclosure, and the
identity of that person; (4) the strength of any property and privacy interests asserted; (5) the possibility of prejudice
to those opposing disclosure; and (6) the purposes for which the documents were introduced during the judicial
proceedings.” Leopold v. United States, 964 F.3d 1121, 1131 (D.C. Cir. 2020) (quoting Metlife, Inc. v. Fin. Stability
Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017)).
          Case 1:21-mc-00046-BAH Document 6 Filed 05/07/21 Page 3 of 5




could argue that disclosure would be highly prejudicial for a variety of reasons. Counsel could

raise arguments that disclosure would taint the jury pool or that disclosure of a certain video clip

would be prejudicial because it does not contain the whole event but rather a deliberately chosen

or edited clip to support a certain argument or narrative. The fact that these cases are in the

beginning stages is important, as none of the cases are in the actual trial phase and almost all the

videos which petitioner requests have been introduced with respect to detention decisions.

        The FPD disagrees with the government’s clarified response that presupposes that there

would likely be no prejudice to defendants from the public release of materials submitted during

a detention hearing. See Dkt. No. 5, pp. 4-5. In support of its argument, it cites to a Second

Circuit decision involving defendants indicted on drug trafficking charges. However, that case

involved defendants indicted on drug trafficking charges where even the Court reasoned that

“while the events surrounding the instant case have gained some notoriety, the possibility that

the jury pool will become so tainted as to prevent the defendants here from obtaining fair trials is

too speculative to justify denying public access.” United States v. Graham, 257 F.3d 143, 155

(2d Cir. 2001). As the government itself stated in its clarified response, “national and local news

stations across the country and world covered the events of January 6.” See Dkt. No. 5, p. 4.

Graham is hardly a fair comparison to the notoriety that the Capitol Cases have gained across

D.C. and the potential for prejudice caused by media coverage is far greater than a case involving

an isolated drug trafficking organization in New York.

        The government further stated that any prejudice could be cured by juror screening and

extensive voir dire and that it thinks it unlikely that the potential prejudice “will be sufficient to

overcome the presumption in favor of public access in any but the most extreme case.” See Dkt.

No. 5, p. 5. Defense counsel could argue that the events surrounding January 6, 2021 and the
          Case 1:21-mc-00046-BAH Document 6 Filed 05/07/21 Page 4 of 5




media coverage that has since ensued is unprecedented and presents “the most extreme case.”

The government’s arguments are speculation at this point and the analysis should be preserved

for the parties in each individual case.

       The petitioner proposes a solution similar to what was ordered in United States v.

Moussaoui, 1:01-CR-455 (LMB). However, that is just one case where the presiding judge made

a particular determination based on an individualized assessment of the facts of that case.

Notably, both parties in Moussaoui had an opportunity to either object or consent to release of

materials. The petitioner further argues that case-by-case determinations can cause delay in

obtaining access to video exhibits and pointed to United States v. Tanios, No. 21-cr-222 as an

example. In Tanios, a coalition of journalists sought access to video exhibits (including ones

subject to a protective order) that were admitted into evidence in support of a detention

argument. See In re Application for Access to Certain Sealed Video Exhibits, No. 21-mc-34.

The petitioners were ultimately able to obtain access to the video exhibits and both parties had an

opportunity to respond. The petitioner asserts that this was “hardly a victory” because it took

approximately one month to obtain the video exhibits. However, the D.C. Circuit recognized

that administrative burden is relevant to “how” and “when” documents are released, even if the

court has decided the public has a right of access to them. See Leopold, 964 F.3d at 1133.

Although Tanios did not involve the same administrative burden as in Leopold, the delay was

caused because the Court ordered briefing on the issue to make a proper determination. That

process is necessary to protect the rights of all parties involved, and will likely be able to be done

more expeditiously in the future.

III.   A Streamlined Approach in Uncontested Cases is Appropriate

       It is understandable that the petitioner is frustrated by logistical struggles that it has had
            Case 1:21-mc-00046-BAH Document 6 Filed 05/07/21 Page 5 of 5




to overcome in obtaining video exhibits that were not necessarily filed on the docket. 3 To the

extent that those videos are not subject to a protective order or another sealing order, that seems

to simply be a technical matter that can be resolved. 4 In those cases where video exhibits are not

under seal and/or the court has made a determination that the video exhibits should be provided

to the press and the public, it is up to the Court to determine the best procedure to provide the

materials, and petitioner’s suggested method is one way of accomplishing this. A streamlined

approach in these scenarios could be created so that the press can avoid having to “hunt down”

video exhibits in each case.




                                                         Respectfully submitted,

                                                         A. J. KRAMER
                                                         FEDERAL PUBLIC DEFENDER

                                                                   /s/

                                                         A.J. KRAMER
                                                         Federal Public Defender
                                                         625 Indiana Avenue, N.W., Suite 550
                                                         Washington, D.C. 20004
                                                         (202) 208-7500




3
  This can occur simply because there is no method of uploading a video to the ECF/PACER system and so these
video exhibits must be provided to the court in a way that is not accessible to the public. That is not intentional and
is simply an information technology issue related to filing.
4
  There are many cases where defendants are subject to a protective order which limits their ability to disseminate
certain sensitive materials. Defendants are bound by that order until/unless the material is made a part of the public
record. If a court orders the release of these materials to the press based on a specific request (such as in the Tanios
case), that would relieve the defendant’s responsibility under the protective order.
